Detailed Action
This action is in response to the amendment filed on August 23, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                                               Relevant Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundaresan (US 9,489,461 B2) - Search ranking diversity based on aspect affinity.

					Claim Interpretation 
2.	Claims 17-20 are directed to a computer-readable storage medium of a search system, the computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts. The “computer-readable storage medium” as recited in claims 17-20 is interpreted in light of Applicants’ description below: 

	“A propagated signal is not included within the scope of computer-readable storage media.”

                                     Response to Arguments  
3.	Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, and after further search and review of the references, the Office respectfully disagrees and maintains the rejection. 



Applicant further argues that “Neither Yang nor Charkov contemplate customization of a search system of a search provider with ranking logic provided by a company that uses the search system of the search provider. The Office concedes that Yang does not disclose using a re-ranker that is customized for a company to re-rank search results that are generated by a general-purpose search engine; Yang nor Charkov hint at the possibility of anyone other than the search system itself being able to customize a re-ranker. Thus, the cited references of record are silent as to responsive to generating the ranked list of search results, re-ranking the ranked list of search results to generate a second ranked list of search results, wherein the ranked list of search results is re-ranked using a re-ranker that is customized for the company, and further wherein the re-ranker is customized for the company based upon ranking logic provided by the company to the search system.”
The Office respectfully disagrees and maintains the rejection. Yang teaches See Fig. 1 and [0016]-[0019], wherein fig, 1 illustrates a system for re-ranking search results in response to one or more queries based at least in part on a learned re-ranking model. The system also includes a search module, which may receive one or more queries from the user of the computing device. The one or more queries may relate to a request for a particular type of information. In response to the one or more queries, the search module of the content server may search for information that is responsive and/or relevant to the one or more queries. The content server may be any type of computing device or server known in the art, 

	Regarding independent claim 9 and 17, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-8, 10-16 and 18-20, Applicant has not overcome the rejections and they are similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections – 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Step 1 (See MPEP 2106) Claim 17-20 are directed to a method which belongs to a statutory class.
Step 2A, Prong One: Claim 1 recites “receiving a query from a server computing device that hosts content for a company that is offering goods for acquisition, wherein the query was received by the server computing device from a client computing device operated by a user who provided the query to the client computing device; responsive to receiving the query, accessing a catalog that is assigned to the company, wherein the catalog is accessed from amongst a plurality of catalogs, and further wherein the catalog comprises values that represent features of the goods; based upon the query and the values that represent the features of the goods, generating a ranked list of search results, wherein the ranked list of search results represent a subset of the goods, and further wherein the ranked list of search results is generated by a computer-implemented ranker that is employed to generate ranked lists of search results for a plurality of companies regardless of which of the plurality of catalogs is searched; responsive to generating the ranked list of search results, re-ranking the ranked list of search results to generate a second ranked list of search results, wherein the ranked list of search results is re-ranked using a re-ranker that is customized for the company, and further wherein the re-ranker is customized for the company based upon ranking logic provided by the company to the search system.”

The computer implemented ranker is a mental process which can be done for example, nominally (not specific) implementing a computer. It is a mental process that a person can sort and rank a list by looking at it. Nothing in the claim element precludes the steps from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – receiving a query”; “responsive to receiving the query”, “responsive to generating the ranked list of search results.” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2A, Prong Two: Claim 1 is also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claim 1 the “receiving, a query from a server”; “responsive to receiving the query” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him. 

Step 2B: Claim 1 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claim 1 the “transmitting the ranked list of search results” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him.

Claims 1-20, taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.

	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above.  Ranking content comparing and then presenting content the user is insignificant extra-solution activity in the form of necessary output of results; as the results of the re-ranking would need to be available to the user in order to be useful. 

Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0250115 A1) in view of Charkov et al. (US 2015/0317400 A1).

Regarding claim 1, Yang discloses “A search system comprising: at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform acts comprising: receiving a query from a server computing device, wherein the query was received by the server computing device from a client computing device operated by a user who provided the query to the client computing device;” (See Fig. 1 and [0016]-[0019]) (FIG. 1 illustrates a system 100 for re-ranking search results in response to one or more queries based at least in part on a learned re-ranking model. The system includes a search module, which may receive one or more queries from the user 102 of the computing device 104. The one or more queries may relate to a request for a particular type of information. In response to the one or more queries, the search module 120 of the content server 108 may search for information that is responsive and/or relevant to the one or more queries. The content server may be any type of computing device or server known in the art, such as a web server. The content server 108 may store, and/or may have access to, various types of information that may be provided to the client computing device 104, the user may use the client computing device to submit one or more queries to the content server device in order to receive information responsive to those queries.)

“responsive to receiving the query, accessing a catalog that is assigned to the company, wherein the catalog is accessed from amongst a plurality of catalogs, and further wherein the catalog comprises values that represent features of the goods, based upon the query and the values that represent the features of the goods, generating a ranked list of search results,” (See [0014], [0029]) (The memory 118 of the content server 108 may include the search module 120. The search module 120 may receive one or more queries from the user 102 of the computing device 104. The one or more queries may relate to a request for a particular type of information (e.g., data, images, etc.). In response to the one or more queries, the search module 120 of the content server 108 may search for information that is responsive and/or relevant to the one or more queries. To generate a set of search results, the search module 120 may determine whether certain information is relevant to the one or more queries. This set of search results may then be ranked by the search module 120 based at least in part on their respective relevance to the one or more queries and, optionally, may be provided to the user 102 via the computing device 104. See also, [0017]-[0019]) (The user 102 may utilize the computing device 104 to search for, access, and/or review various types of information. More particularly, the user 102 may use the computing device 104 to submit one or more queries in order to receive information responsive to those queries. The content server 108 may be any type of computing device or server. The content server 108 may include the processor(s) 116 and the memory 118, which may include the search module 120, the meta re-ranker module 122, the learning module 124, and the re-ranking module 126.)

“responsive to generating the ranked list of search results, re-ranking the ranked list of search results to generate a second ranked list of search results, and transmitting the second ranked list of search results to the server computing device, wherein the server computing device, in response to receiving the second ranked list of search results, transmits the second ranked list of search results to the client computing device for presentment to the user.” (See [0033]) (The re-ranking module 126 of the content server may utilize the re-ranking model and the re-ranking scores generated by the meta re-ranker module 122 to re-rank the set of search results. As a result, the re-ranked images may reflect a hierarchical order of relevance with respect to the previously submitted queries, meaning that the first ranked image is determined to be the most relevant, the second ranked image is determined to be the second most relevant image, and so on. The set of re-ranked images may then be provided to, and be accessed by, the user 102 at the computing device 104 via the network 106. In some embodiments, the set of re-ranked images may reflect a set of information (e.g., images) that is most relevant and/or responsive to the queries submitted by the user 102. The user 102 may access this information in order to identify information that is likely to be of interest to the user 102. In some embodiments, the relevance and/or responsiveness of the re-ranked images may be based at least in part on scores or other metrics that are assigned to each re-ranked image.)

But, Yang does not explicitly disclose “that hosts content for a company that is offering goods for acquisition” However, Charkov teaches “that hosts content for a company that is offering goods for acquisition” (See [0012] - [0014], (The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages. The online booking system 111 may be, for example, an accommodation reservation system, a dining reservation system, a ride-share reservation system, a retail system, and the like. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services) that are available to consumers.)

But, Yang does not explicitly disclose “and further wherein the re-ranker is customized for the company based upon ranking logic provided by the company to the search system;” However, Charkov teaches “and further wherein the re-ranker is customized for the company based upon ranking logic provided by the company to the search system” (See Charkov: [0020]-[0024]) (The booking module 207 provides processing logic for users to view and book listings created by other users, which can be customized for a company. The review module 209 provides a user interface and processing logic to receive reviews of the listings offered by other users, providing evaluations, feedback, and other commentary about a listing. The user interface of the search module 205 is capable of displaying the ranked set of listings by rank order. The ranking module 211 provides processing logic to rank listings that match at least part of the search query.)

But, Yang does not explicitly disclose “wherein the ranked list of search results represent a subset of the goods, and further wherein the ranked list of search results is generated by a computer-implemented ranker that is employed to generate ranked lists of search results for a plurality of companies regardless of which of the plurality of catalogs is searched;” 

However, Charkov teaches “wherein the ranked list of search results represent a subset of the goods, and further wherein the ranked list of search results is generated by a computer-implemented ranker that is employed to generate ranked lists of search results for a plurality of companies regardless of which of the plurality of catalogs is searched;” (See [003]) (The listings are ranked based on the determined relevance of each listing. In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query. If the online booking system 111 is an accommodation reservation system, then the listing module 203 provides a user interface suitable for listing accommodations, such as houses, apartments, condominiums, rooms, treehouses, castles, tents, couches, and sleeping spaces. If the online booking system 111 is a dining reservation system, then the listing module provides a user interface for listing available reservations at restaurants, entertainment venues, resorts, etc. If the online booking system is a ride-share reservation system, then the listing module provides a user interface for listing available rides.)

But, Yang does not explicitly disclose “wherein the ranked list of search results is re-ranked using a re-ranker that is customized for the company” However, Charkov teaches “wherein the ranked list of search results is re-ranked using a re-ranker that is customized for the company” (See Abstract, [0013], [0014] and [0064]) (The online booking system 111 facilitates transactions between users 103.Resources include accommodations, restaurants, vehicles, attractions (e.g., shows, events, and tourist attractions), shopping centers and the like. The listing scores may be modified to address this skewing of results. The result of the traversal is a re-ranked set of listings where the top ranked listings are located in at least several, if not all, of the regions to be promoted. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display. The re-ranked listings are shown in Table 2. As shown, the top ranking listings include listings from each of the selected cities and are diverse relative to each other.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang (Prototype Based Re-Ranking of Search Results) with Charkov (Re-Ranking Search Results for Location Refining and Diversity) in order to allow for a system which provides users with access to an inventory of goods and services; a search module to match attributes of a search query to listings in a database, ranking the listings using a ranking module and providing the re-ranked listings to a device such that a user of the client device can access the listings in a convenient manner. See Charkov, [0022]. 

Regarding claim 2, Yang in view of Charkov teaches “The search system of claim 1, further comprising: prior to receiving the query from the server computing device, receiving the ranking logic from a second client computing device operated by a user of the company and customizing the re-ranker based upon the ranking logic.” (See [003]) (A prototype-based re-ranking method may re-rank search results to provide a re-ranked set of search results. In response to receiving one or more queries, a set of search results may be generated whereby each of the search results may be associated with a rank position. Based at least in part on the relevance score of each search result and/or a learned re-ranking model, a set of re-ranked search results may be provided.)

Regarding claim 3, Yang in view of Charkov teaches “The search system of claim 2, wherein the ranking logic comprises a file written in a scripting language.” (See Charkov: [0020]) (The booking module 207 provides processing logic for users to view and book listings created by other users.)

Regarding claim 4, Yang in view of Charkov teaches  “The search system of claim 2, the acts further comprising: prior to receiving the ranking logic, receiving a request from the second client computing device to provide the ranking logic to the search system; responsive to receiving the request, causing a graphical user interface to be presented on a display of the second client computing device, the graphical user interface comprising a field that is configured to receive the ranking logic; and receiving the input from the second client computing device based upon the ranking logic being provided in the field of the graphical user interface.” (See Charkov: [0011], [0012], [0017], [0024) (The client device 101 may execute a dedicated application for accessing the online booking system 111. The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages, and provide data to the online booking system 111 via the interface. The online booking system 111 includes other elements necessary for the operations described here, including input devices for data entry, and output devices for display. The ranking module 211 provides processing logic to rank listings that match at least part of the search query, and is one means for doing so. The ranking module 211 receives a set of listings responsive to the search query from the search module 205, ranks the listings, and provides a ranked set of listings back to the search module 205. The ranking module 211 ranks the received listings according to the relevance of the listing to the search query as well as according to one or more system preferences for ranking listings.)

Regarding claim 5, Yang in view of Charkov teaches  “The search system of claim 1, wherein the re-ranker has a geographic region assigned thereto, wherein the query has location data assigned thereto that indicates that the client computing device is within the geographic region, the acts further comprising: responsive to receiving the query, determining that the client computing device is within the geographic region assigned to the re-ranker based upon the location data assigned to the query; and selecting the re-ranker from amongst a plurality of re-rankers responsive to determining that the client computing device is within the geographic region assigned to the re-ranker.” (See Charkov: [003], [008], [0033]) (FIG. 4 is a flow chart for scoring listings of goods or services to rank listings based on a search query and a relevance of a region in which the listing is located. In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In other embodiments, some locations are determined to be more relevant to a search query than other locations. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query. The scoring module 213 identifies a set of available listings L within a threshold distance to the query city.)

Regarding claim 6, Yang in view of Charkov teaches  “The search system of claim 1, wherein the re-ranker has a time window assigned thereto, wherein the query has a timestamp assigned thereto that indicates that the client computing device received the query within the time window assigned to the re-ranker, the acts further comprising: responsive to receiving the query, determining that the query was received within the time window assigned to the re-ranker based upon the timestamp assigned to the query, and selecting the re-ranker from amongst a plurality of re-rankers responsive to determining that the query was received within the time window assigned to the reranker.” (See Charkov: [0026]) (The ranking module 211 may use listings, bookings, and searches that occurred in the last month, last three months, last 6 months, last year, all time, or any period there-between. Alternatively, the ranking module 211 may use listings, bookings, and searches from particular periods (e.g., that occurred during a particular season such as winter, or that occurred over Thanksgiving weekend, etc.).

Regarding claim 7, Yang in view of Charkov teaches “The search system of claim 1, wherein the query has a feature, the acts further comprising: responsive to receiving the query, selecting the re-ranker from amongst a plurality of re-rankers that are customized for the company based upon the feature of the query.” (See Charkov: [0022], [0025]) (The user interface of the search module 205 is configured to receive a search query specifying various attributes of a desired good or service, such as type, location, price, and so forth. The search module matches the attributes of the search query to listings in the database 201, ranks the listings. The ranking module 211 uses the stored historical search, booking, and listing information in order to rank listings. To facilitate this, the search 205 and booking modules 207 store search, listing browsing, and booking information in database 201. This historical information is stored on a per user, per web browsing session basis, such that a user's interactions with the online booking system 111 are stored together, including any search queries entered, any listings viewed, and any bookings made. Storing search queries and subsequent bookings together, particularly allows the online booking system 111 to aggregate useful statistics across many different users.)

Regarding claim 8, Yang in view of Charkov teaches “The search system of claim 1, wherein the re-ranker is customized to boost search results that represent goods that have a specified value for a feature of the goods.” (See Charkov: [003]) (In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In other embodiments, some locations are determined to be more relevant to a search query than other locations. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query.)

Regarding claim 9, Yang in view of Charkov teaches “A method performed by a search system, the method comprising: generating a ranked list of search results based upon a query received from a server computing device that is in network communication with the search system, wherein the search system searches a catalog that is assigned to the company to generate the ranked list of search results, wherein the catalog comprises entries that represent goods that are available for acquisition from the company, and further wherein the server computing device received the query from a client computing device that is operated by a user who provided the client computing device with the query;” (See [0017]-[0019]) (The user 102 may utilize the computing device 104 to search for, access, and/or review various types of information (e.g., text, images, etc.). More particularly, the user 102 may use the computing device 104 to submit one or more queries in order to receive information responsive to those queries. The content server 108 may be any type of computing device or server. The content server 108 may include the processor(s) 116 and the memory 118, which may include the search module 120, the meta re-ranker module 122, the learning module 124, and the re-ranking module 126. See also: Charkov: (See [0012] - [0014], (The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages. The online booking system 111 may be, for example, an accommodation reservation system, a dining reservation system, a ride-share reservation system, a retail system, and the like. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services) that are available to consumers.)

“providing the ranked list of search results to a computer-implemented reranker, wherein the computer-implemented re-ranker is customized for the company based upon input received by the search system from a second client computing device that is operated by a representative of the company;” (See Charkov: Abstract, [0013], [0014],  and [0064]) (The online booking system 111 facilitates transactions between users 103.Resources include accommodations, restaurants, vehicles, attractions (e.g., shows, events, and tourist attractions), shopping centers and the like. The listing scores may be modified to address this skewing of results. The result of the traversal is a re-ranked set of listings where the top ranked listings are located in at least several, if not all, of the regions to be promoted. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display. The re-ranked listings are shown in Table 2. As shown, the top ranking listings include listings from each of the selected cities and are diverse relative to each other.)
“using the computer-implemented re-ranker, re-ranking the ranked list of search results to generate a second ranked list of search results, wherein the ranked list of search results and the second ranked list of search results comprise a subset of goods represented in the catalog; and transmitting the second ranked list of search results to the server computing device, wherein the server computing device causes the second ranked list of search results to be presented on a display of the client computing device from which the query was received.” (See [0033]) (The re-ranking module 126 of the content server may utilize the re-ranking model and the re-ranking scores generated by the meta re-ranker module 122 to re-rank the set of search results. As a result, the re-ranked images may reflect a hierarchical order of relevance with respect to the previously submitted queries, meaning that the first ranked image is determined to be the most relevant, the second ranked image is determined to be the second most relevant image, and so on. The set of re-ranked images may then be provided to, and be accessed by, the user 102 at the computing device 104 via the network 106. In some embodiments, the set of re-ranked images may reflect a set of information (e.g., images) that is most relevant and/or responsive to the queries submitted by the user 102. The user 102 may access this information in order to identify information that is likely to be of interest to the user 102. In some embodiments, the relevance and/or responsiveness of the re-ranked images may be based at least in part on scores or other metrics that are assigned to each re-ranked image.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang (Prototype Based Re-Ranking of Search Results) with Charkov (Re-Ranking Search Results for Location Refining and Diversity) in order to allow for a system which provides users with access to an inventory of goods and services; a search module to match attributes of a search query to listings in a database, ranking the listings using a ranking module and providing the re-ranked listings to a device such that a user of the client device can access the listings in a convenient manner. See Charkov, [0022]. 

Regarding claim 10, Yang in view of Charkov teaches “The method of claim 9, wherein the server computing device is a web server that hosts a website of the company.” (See Charkov: [0012]-[0014]) (The online booking system 111 includes web server 109 that presents web pages/website or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages, and provide data to the online booking system 111 via the interface. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services).

Regarding claim 11, Yang in view of Charkov teaches “The method of claim 9, wherein the server computing device is an application server that hosts an application for the company, wherein the application is a mobile application, and further wherein the client computing device is a mobile telephone.” (See [0011]) (The client devices 101 are used by the users 103 for interacting with the online booking system 111. A client device 101 can be any device that is or incorporates a computer such as a personal computer (PC), a desktop computer, a laptop computer, a notebook, a smartphone, or the like.  The client device 101 may use a web browser 113, such as Microsoft Internet Explorer, Mozilla Firefox, Google Chrome, Apple Safari and/or Opera, as an interface to interact with the online booking system 111. In other embodiments, the client device 101 may execute a dedicated application for accessing the online booking system 111.)

Regarding claim 12, Yang in view of Charkov teaches “The method of claim 9, further comprising: prior to generating the ranked list of search results, receiving the input from the second client computing device operated by the representative of the company; and responsive to receiving the input and based upon the input, constructing the reranker.” (See [003]) (A prototype-based re-ranking method may re-rank search results to provide a re-ranked set of search results. In response to receiving one or more queries, a set of search results may be generated whereby each of the search results may be associated with a rank position. Based at least in part on the relevance score of each search result and/or a learned re-ranking model, a set of re-ranked search results may be provided.)

Regarding claim 13, Yang in view of Charkov teaches “The method of claim 12, wherein the input comprises a file written in a scripting language.” (See Charkov: [0020]) (The booking module 207 provides processing logic for users to view and book listings created by other users.)

Regarding claim 14, Yang in view of Charkov teaches “The method of claim 12, further comprising: prior to receiving the input, receiving a request from the second client computing device to provide the input to the search system; responsive to receiving the request, causing a graphical user interface to be presented on a display of the second client computing device, the graphical user interface comprising a field that is configured to receive the input; and receiving the input from the second client computing device based upon the input being provided in the field of the graphical user interface.” (See Charkov: [0011], [0012], [0017]) (The client device 101 may execute a dedicated application for accessing the online booking system 111. The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages, and provide data to the online booking system 111 via the interface. The online booking system 111 includes other elements necessary for the operations described here, including input devices for data entry, and output devices for display.)

Regarding claim 15, Yang in view of Charkov teaches “The method of claim 9, wherein the re-ranker has a geographic region assigned thereto, wherein the query has location data assigned thereto that indicates that the client computing device is within the geographic region, the method further comprising: determining that the client computing device is within the geographic region assigned to the re-ranker based upon the location data assigned to the query; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the client computing device is within the geographic region assigned to the re-ranker.” (See Charkov: [003], [008], [0033]) (FIG. 4 is a flow chart for scoring listings of goods or services to rank listings based on a search query and a relevance of a region in which the listing is located. In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In other embodiments, some locations are determined to be more relevant to a search query than other locations. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query. The scoring module 213 identifies a set of available listings L within a threshold distance to the query city.)

Regarding claim 16, Yang in view of Charkov teaches “The method of claim 9, wherein the re-ranker has a time window' assigned thereto, wherein the query has a timestamp assigned thereto that indicates that the client computing device received the query within the time window assigned to the reranker, the acts further comprising: determining that the query was received within the time window assigned to the re-ranker based upon the timestamp assigned to the query; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the query was received within the time window assigned to the re-ranker.”(See Charkov: [0026]) (The ranking module 211 may use listings, bookings, and searches that occurred in the last month, last three months, last 6 months, last year, all time, or any period there-between. Alternatively, the ranking module 211 may use listings, bookings, and searches from particular periods (e.g., that occurred during a particular season such as winter, or that occurred over Thanksgiving weekend, etc.).

Regarding claim 17, Yang in view of Charkov teaches “A computer-readable storage medium of a search system, the computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts” (See [0027]) (Computer-readable media may include, computer-readable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. Any other non-transmission medium that can be used to store the desired information and which can be accessed by the computing device 104 and/or the content server 108. Any such computer storage media may be part of the computing device 104. The computer-readable media may include computer-executable instructions that, when executed by the processor(s) 110 and 116, perform various functions and/or operations described.)

“generating a ranked list of search results based upon a query received from a server computing device that is in network communication with the search system, wherein the search system searches a catalog that is assigned to a company to generate the ranked list of search results, wherein the catalog comprises entries that represent goods that are available for acquisition from the company, and further wherein the server computing device received the query from a client computing device that is operated by a user who provided the client computing device with the query;” (See [0017]-[0019]) (The user 102 may utilize the computing device 104 to search for, access, and/or review various types of information (e.g., text, images, etc.). More particularly, the user 102 may use the computing device 104 to submit one or more queries in order to receive information responsive to those queries. The content server 108 may be any type of computing device or server. The content server 108 may include the processor(s) 116 and the memory 118, which may include the search module 120, the meta re-ranker module 122, the learning module 124, and the re-ranking module 126. See also: Charkov: (See [0012] - [0014], (The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages. The online booking system 111 may be, for example, an accommodation reservation system, a dining reservation system, a ride-share reservation system, a retail system, and the like. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services) that are available to consumers.)
“providing the ranked list of search results to a computer-implemented re-ranker, wherein the computer-implemented re-ranker is customized for the company based upon ranking logic received by the search system from a second client computing device that is operated by a representative of the company;” (See Charkov: Abstract, [0013] [0014],and [0064]) (The online booking system 111 facilitates transactions between users 103.Resources include accommodations, restaurants, vehicles, attractions (e.g., shows, events, and tourist attractions), shopping centers and the like. The listing scores may be modified to address this skewing of results. The result of the traversal is a re-ranked set of listings where the top ranked listings are located in at least several, if not all, of the regions to be promoted. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display. The re-ranked listings are shown in Table 2. As shown, the top ranking listings include listings from each of the selected cities and are diverse relative to each other.)

“using the computer-implemented re-ranker, re-ranking the ranked list of search results to generate a second ranked list of search results, wherein the ranked list of search results and the second ranked list of search results comprise a subset of search results from the catalog; and transmitting the second ranked list of search results to the server computing device, wherein the server computing device causes the second ranked list of search results to be presented on a display of the client computing device from which the query was received.” (See [0033]) (The re-ranking module 126 of the content server may utilize the re-ranking model and the re-ranking scores generated by the meta re-ranker module 122 to re-rank the set of search results. As a result, the re-ranked images may reflect a hierarchical order of relevance with respect to the previously submitted queries, meaning that the first ranked image is determined to be the most relevant, the second ranked image is determined to be the second most relevant image, and so on. The set of re-ranked images may then be provided to, and be accessed by, the user 102 at the computing device 104 via the network 106. In some embodiments, the set of re-ranked images may reflect a set of information (e.g., images) that is most relevant and/or responsive to the queries submitted by the user 102. The user 102 may access this information in order to identify information that is likely to be of interest to the user 102. In some embodiments, the relevance and/or responsiveness of the re-ranked images may be based at least in part on scores or other metrics that are assigned to each re-ranked image.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang (Prototype Based Re-Ranking of Search Results) with Charkov (Re-Ranking Search Results for Location Refining and Diversity) in order to allow for a system which provides users with access to an inventory of goods and services; a search module to match attributes of a search query to listings in a database, ranking the listings using a ranking module and providing the re-ranked listings to a device such that a user of the client device can access the listings in a convenient manner. See Charkov, [0022]. 

Regarding claim 18, Yang in view of Charkov teaches “The computer-readable storage medium of claim 17, wherein the re-ranker is selected from amongst a plurality of re-rankers that are assigned to the company, wherein the re-ranker is selected based upon a feature of the query.” (See Charkov: [0022], [0025]) (The user interface of the search module 205 is configured to receive a search query specifying various attributes of a desired good or service, such as type, location, price, and so forth. The search module matches the attributes of the search query to listings in the database 201, ranks the listings. The ranking module 211 uses the stored historical search, booking, and listing information in order to rank listings. To facilitate this, the search 205 and booking modules 207 store search, listing browsing, and booking information in database 201. This historical information is stored on a per user, per web browsing session basis, such that a user's interactions with the online booking system 111 are stored together, including any search queries entered, any listings viewed, and any bookings made. Storing search queries and subsequent bookings together, particularly allows the online booking system 111 to aggregate useful statistics across many different users.)

Regarding claim 19, Yang in view of Charkov teaches “The computer-readable storage medium of claim 17, wherein the catalog comprises data that indicates that inventory of a good of the company is above a threshold, the acts further comprising: determining that the ranked list of search results includes a search result that represents the good; responsive to determining that the ranked list of search results includes the search result that represents the good, determining that the inventory of the good is above the threshold; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the inventory of the good is above the threshold.” (See [003]) (Based at least in part on the search results, one or more prototypes may be generated that visually represent the one or more queries and/or the search results. The one or more prototypes may be used to construct one or more meta re-rankers that may generate re-ranking scores for each of the search results. The re-ranking scores may then be aggregated to produce a final relevance score for each search result included in the set of search results. The re-ranking model may also be learned based at least in part on the search results. Based at least in part on the relevance score of each search result and/or the learned re-ranking model, a set of re-ranked search results may be provided.

See also, Charkov: [0079]) (FIG. 3 is a flow chart for scoring listings of goods or services to diversify the top scoring listings. Once computed, the refining module 217 applies each demotion factor to the listing score of listings located in the associated region. Applying the demotion factor to the scores of listings located in the region causes at least a subset of the listings to be demoted below listings in the more relevant region--effectively promoting listings in the more relevant region. The refining module 217 then re-ranks the listings according to the modified scores. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display.)

Regarding claim 20, Yang in view of Charkov teaches “The computer-readable storage medium of claim 17, wherein the catalog comprises data that indicates that inventory of a good of the company is below a threshold, the acts further comprising: determining that the ranked list of search results includes a search result that represents the good; responsive to determining that the ranked list of search results includes the search result that represents the good, determining that the inventory of the good is below the threshold; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the inventory of the good is below' the threshold.” (See [003]) (Based at least in part on the search results, one or more prototypes may be generated that visually represent the one or more queries and/or the search results. The one or more prototypes may be used to construct one or more meta re-rankers that may generate re-ranking scores for each of the search results. The re-ranking scores may then be aggregated to produce a final relevance score for each search result included in the set of search results. The re-ranking model may also be learned based at least in part on the search results. Based at least in part on the relevance score of each search result and/or the learned re-ranking model, a set of re-ranked search results may be provided.

See also, Charkov: [0079]) (FIG. 3 is a flow chart for scoring listings of goods or services to diversify the top scoring listings. Once computed, the refining module 217 applies each demotion factor to the listing score of listings located in the associated region. Applying the demotion factor to the scores of listings located in the region causes at least a subset of the listings to be demoted below listings in the more relevant region--effectively promoting listings in the more relevant region. The refining module 217 then re-ranks the listings according to the modified scores. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display.)

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                  
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154